                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          DOCKET NO. 3:18-cv-00672-FDW-DSC


 MIDLAND     NATIONAL       LIFE )
 INSURANCE COMPANY,               )
                                  )
      Plaintiff,                  )
                                  )
 vs.                              )                                      ORDER
                                  )
 DIONTE M. LONG and BERNADETTE L. )
 LIGHTNER,                        )
                                  )
      Defendants.                 )
                                  )

                   FINAL JUDGMENT ORDER IN INTERPLEADER

       This Order being presented to the Court for entry on Midland National Life Insurance

Company’s (“Midland”) Motion for Final Judgment Order in Interpleader (Doc. No. 12), due

notice having been given and the Court being fully advised in the premises:

       THE COURT HEREBY FINDS THAT:

       1.      On December 19, 2018, Midland filed its Complaint for Interpleader under the

Federal Interpleader Act, 28 U.S.C. §§ 1332, 1391, and Federal Rule of Civil Procedure 22 to

resolve competing claims to the proceeds of a Temporary Life Insurance Agreement (“TLIA”)

insuring the life of Marcella Thrash.

       2.      On January 2, 2019, with leave of Court, Midland deposited its admitted liability

in the amount of $251,074.59, representing the value of the proceeds payable under the TLIA that

is in dispute into the Registry of this Court, subject to this Court’s further orders as to whom

between the Defendants is entitled to receive those proceeds.

       3.      This Court has jurisdiction over the subject matter of this case and over the parties.


                                                 1
       4.      Midland has done all that is required by law to perfect its interpleader action.

       5.      Midland has acted in good faith by interpleading the proceeds of the TLIA and

depositing its admitted liability with the Clerk of the Court.

       6.      Midland is entitled to be paid the amount of $11,322.64 from the proceeds of the

TLIA previously deposited with the Clerk of the Court and further to be discharged from this

litigation in accordance with the terms as hereinafter provided in this Order.

       WHEREFORE, IT IS HEREBY ORDERED THAT:

   A. The Defendants, Dionte Long and Bernadette Lightner, are enjoined, during the pendency

       of this case and thereafter, permanently and perpetually, from commencing or prosecuting

       any proceeding or claim against Midland National Life Insurance Company in any state or

       federal court or other forum with respect to proceeds payable under the terms of the TLIA,

       or arising out of or related to the death of Marcella Thrash, the insured, or the TLIA, and

       that said injunction issue without bond or surety;

   B. The Defendants, Dionte Long and Bernadette Lightner, hereby release and discharge

       Midland National Life Insurance Company, its successors, assigns, representatives, agents,

       attorneys, and all of its affiliated companies, including officers, directors, and employees,

       from any and all liability under the TLIA, or arising on account of the death of Marcella

       Thrash, the purchase of the TLIA or the payment of the underlying proceeds, to any or all

       of the Defendants, or any person or entity claiming through them;

   C. Judgment is granted to Midland National Life Insurance Company with the finding that it

       has no further liability to Dionte Long or Bernadette Lightner, or to any person or entity

       claiming through them, for the proceeds payable under the terms of the TLIA, or any other

       claim arising out of or related to the death of Marcella Thrash or the TLIA;



                                                  2
D. Judgment is entered in favor of Midland National Life Insurance Company, and against

   Dionte Long and Bernadette Lightner, on its Complaint for Interpleader with an express

   finding of finality pursuant to Fed. R. Civ. P. 54(b);

E. Midland National Life Insurance Company is excused and dismissed from further

   attendance on this cause with prejudice and the adverse and potentially adverse claimants,

   Dionte Long and Bernadette Lightner, are ordered to litigate their claims and contentions

   to the proceeds of the TLIA without further involving Midland National Life Insurance

   Company; and

F. Midland National Life Insurance Company is awarded its actual court costs and attorneys’

   fees, in the amount of $11,322.64, incurred in connection with prosecuting this Complaint

   for Interpleader, such fees and costs to be paid from the amount deposited with the Clerk

   of the Court in this action. The check issued by the Court should be made payable to

   “Midland National Life Insurance Company” and mailed to:

                                  Chittenden, Murday & Novotny LLC
                                  Attn: Tabitha Hill
                                  303 West Madison Street, Suite 1400
                                  Chicago, IL 60606.

   IT IS SO ORDERED.
                                            Signed: June 18, 2019




                                             3
